PER CURIAM
Defendant appeals his conviction for burglary in the first degree. ORS 164.225. Under the sentencing guidelines, that conviction, with the enhancing factor that defendant threatened physical injury to the victim, results in a crime seriousness category of 9. OAR 253-04-002(2). The court sentenced defendant to 37 months imprisonment and 60 months post-prison supervision.
The state concedes that 60 months post-prison supervision exceeds the maximum allowed by law. We accept that concession.
Conviction affirmed; remanded for resentencing.